Name: Council Regulation (EEC) No 564/84 of 1 March 1984 on suspension of aids for investments in the field of milk production
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|31984R0564Council Regulation (EEC) No 564/84 of 1 March 1984 on suspension of aids for investments in the field of milk production Official Journal L 061 , 02/03/1984 P. 0034 - 0034 Spanish special edition: Chapter 03 Volume 29 P. 0313 Portuguese special edition Chapter 03 Volume 29 P. 0313 *****COUNCIL REGULATION (EEC) No 564/84 of 1 March 1984 on suspension of aids for investments in the field of milk production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 1 of Council Regulation (EEC) No 1946/81 of 30 June 1981 restricting investment aids for milk production (3) authorizes Member States to grant aids for investments in milk production; Whereas, with a view to attaining the Community's objectives in regard to production, in particular the objective of re-establishing market balance for the Community's milk products, all aid for investments directly related to milk production should be suspended until agreement on the control of milk production is reached, HAS ADOPTED THIS REGULATION: Article 1 1. By derogation from Regulation (EEC) No 1946/81, the granting of all aid to investments directly concerning milk production shall be suspended from 1 March 1984 until such date as the Council takes the required decisions for implementing the measures necessary for re-establishing market balance for the Community's milk products. 2. Paragraph 1 shall not apply to development plans within the meaning of Directive 72/159/EEC (4), as last amended by Directive 82/436/EEC (5), submitted before 1 March 1984. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1984. For the Council The President H. BOUCHARDEAU (1) OJ No C 18, 25. 1. 1984, p. 6. (2) Opinion delivered on 23 February 1984 (not yet published in the Official Journal). (3) OJ No L 197, 20. 7. 1981, p. 32. (4) OJ No L 96, 23. 4. 1972, p. 1. (5) OJ No L 193, 3. 7. 1982, p. 37.